DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-7, 10-15, 21, 23-25, 27-28 and 34 are rejected under 35 U.S.C. 102(a)(1).
Claims 8-9, 16-17, 19, 22, 26 and 29-31 are rejected under 35 U.S.C. 103.
Claims 18, 20 and 32-33 are objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-15, 21, 23-25, 27-28 and 34 are rejected under 35 U.S.C. 102(a)(1)anticipated by Dickinson et al. (US 6,501,846 cited in IDS dated 08/22/2019).
Regarding claim 1, Dickinson teaches a method for characterizing a biological specimen (e.g. figures 1 and 4, column 11: lines 43-47 and 61-67 and column 12: lines 1-6) comprising: 
applying a biological specimen to a dielectric layer (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-6, apply relief object 20 such as fingertip to a dielectric layer 26, where fingertip part of a human that is a type of biological sample or specimen as supported by prior art Hashsham et al. (US 2010/0105035 cited in IDS dated 08/22/2019)); 
preparing an electroluminescent assembly (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-6, preparing electroluminescent device 12) comprising: 
a biological specimen in contact with the dielectric layer (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-6, relief object 20 such as fingertip is contacts dielectric layer 26), 
a quantity of an electroluminescent material (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-21, light emitting layer 24 coated with light emitting particles), and 
a substrate (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-27, electrode layer 22 is constructed from a substrate coated with transparent electrode composition); 
positioning the electroluminescent assembly between a pair of electrodes (e.g. positioning electroluminescent device 12 between electrode leads 16 and 18); transmitting an electrical signal from a power source through the pair of electrodes to the electroluminescent assembly thereby producing electroluminescence (e.g. figures 1 
capturing the electroluminescence (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, sensor array 72 captures the electroluminescence as shown in figure 4); 
determining characteristics of the biological specimen in response to the electroluminescence (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, transfer image generated by electroluminescent device 12 to the sensory array 72 where surface characteristics of the relief object 20 such as fingertip is determined in order to generate the image); and 
relating properties of the electroluminescence to the characteristics of the biological specimen (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, transfer image generated by electroluminescent device 12 to the sensory array 72 represents of the surface characteristic of the relief object 20 such as fingertip’s finger prints as shown in figures 7A-7B).
Regarding claim 2, Dickinson teaches wherein the substrate is transparent (e.g. figures 1 and 4, column 12: lines 17-22, transparent electrode layer 22). 
Regarding claim 3, Dickinson teaches wherein the electroluminescent assembly serves as one of the pair of electrodes (e.g. figures 1 and 4, column 12: lines 4-6 and 
Regarding claim 4, Dickinson teaches wherein the electroluminescent material comprises particles (e.g. column 12: lines 46-50, light emitting particles such as zinc silicate an zinc gallate may be used). 
Regarding claim 5, Dickinson teaches wherein the particles are comprised of a material selected from the group consisting of semiconductor particles, doped semiconductor particles, elemental Si particles, elemental Ge particles, quantum dots, fluorescent monomers, fluorescent oligomers, fluorescent polymers, phosphorescent monomers, phosphorescent oligomers, phosphorescent polymers and mixtures thereof (e.g. column 12: lines 46-50, light emitting particles such as zinc silicate and zinc gallate may be used). 
Regarding claim 6, Dickinson teaches wherein the particles are comprised of zinc sulfide nanocrystals doped with a transition metal (e.g. column 12: lines 22-27, light emitting particles is preferably a phosphor material such as zinc sulfide:copper and zinc sulfide:manganese). 
Regarding claim 7
Regarding claim 10, Dickinson teaches wherein the electrical signal is a time-varying electrical signal (e.g. figure 1, column 11: lines 64-65 and column 12: lines 4-5, current source 16 is an alternating current (AC) source). 
Regarding claim 11, Dickinson teaches wherein the electrical signal is an alternating current signal (e.g. figure 1, column 11: lines 64-65 and column 12: lines 4-5, current source 16 is an alternating current (AC) source). 
Regarding claim 12, Dickinson teaches wherein the electroluminescent assembly remains at open circuit in relation to the power source (e.g. figure 1, column 11: lines 64-65 and column 12: lines 4-5, current source 16 is an alternating current (AC) source). 
Regarding claim 13, Dickinson teaches wherein the biological specimen is selected from the group consisting of cells, tissues, viruses, capsids, and cellular components, the cellular components are selected from the group consisting of cellular nuclei, nucleic acids, mitochondria, antigenic proteins, and receptors (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-6, apply relief object 20 such as fingertip to a dielectric layer 26, where fingertip part of a human has skin tissues). 
Regarding claim 14
Regarding claim 15, Dickinson teaches wherein the characteristics of the biological specimen are selected from the group consisting of morphology, topology, cell margins, shape, intercellular spaces, and the presence, amount, or location of affinity binding substances (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, transfer image generated by electroluminescent device 12 to the sensory array 72 represents of the surface characteristic of the relief object 20’s shape such as shape of the fingertip’s finger prints as shown in figures 7A-7B).
Regarding claim 21, Dickinson teaches wherein the dielectric layer is interposed between the biological specimen and the electroluminescent material (e.g. figure 1, dielectric layer 26 is interposed between relief object 20 such as fingertip is contacts dielectric layer 26 and light emitting layer 24).
Regarding claim 23, Dickinson teaches wherein the electroluminescent material exists as a layer applied onto a surface of the substrate within the electroluminescent assembly (e.g. figure 1, column 12: lines 22-24).
Regarding claim 24, Dickinson teaches further comprising irradiating the biological specimen with a light source to produce photoluminescence and capturing the photoluminescence (e.g. figures 1 and 4, column 12: 17-25, light generated by light emitting layer 24 having light emitting particles as a light source to produce photoluminescence).
Regarding claim 25, Dickinson teaches a device to characterize an electroluminescent assembly having of a biological specimen in contact with a dielectric layer, a quantity of an electroluminescent material, and a substrate (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-27, electroluminescent device 12 having 
a power source (e.g. figure 1, alternating current (AC) source 14), 
a pair of electrodes operably coupled to the power source, at least one electrode of the pair of electrodes is transparent (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, transparent electrode layer 22 is constructed from a substrate coated with transparent electrode composition which connected to leads 16 and relief object 20 such as fingertip as electrode connected to lead 18), and 
an optical device (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, reduction lens 70 optically couple to sensor array 72 that captures the electroluminescence as shown in figure 4); 
wherein the power source is configured to supply power to the electroluminescent assembly via the pair of electrodes (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, alternating current (AC) source 14 transmits an electrical signal through transparent electrode layer 22 connected to leads 16 and relief object 20 such as fingertip as electrode connected to lead 18 to supply power to electroluminescent device 12); 

wherein one or more properties of the electroluminescence are determined by the characteristics of the electroluminescent assembly (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, transfer image generated by electroluminescent device 12 to the sensory array 72 represents of surface characteristic of the relief object 20 such as fingertip’s finger prints as shown in figures 7A-7B, wherein surface characteristics of the relief object 20 such as fingertip is determined in order to generate the image); and 
wherein the optical device is configured to capture the electroluminescence from the electroluminescent assembly through the at least one transparent electrode of the pair of electrodes (e.g. figures 1 and 4, column 11: lines 43-47, column 12: lines 1-27 and column 16: lines 38-55, reduction lens 70 optically couple to sensor array 72 that captures the electroluminescence from electroluminescent device 12 through transparent electrode layer 22 as shown in figure 4).
Regarding claim 27
Regarding claim 28, Dickinson teaches wherein at least one of the electrodes is a transparent glass or plastic electrode (e.g. column 12: lines 17-19).
Regarding claim 34, Dickinson teaches a system for characterizing a biological specimen comprising the device of claim 25 and an electroluminescent assembly having a biological specimen in contact with a dielectric layer, a quantity of an electroluminescent material, and a substrate (e.g. figure 1, column 11: lines 43-47 and column 12: lines 1-27, electroluminescent device 12 having relief object 20 such as fingertip is contacts dielectric layer 26, light emitting layer 24 coated with light emitting particles, and electrode layer 22 is constructed from a substrate coated with transparent electrode composition, wherein the fingertip part of a human that is a type of biological sample or specimen as supported by prior art Hashsham et al. (US 2010/0105035) cited in IDS dated 08/22/2019)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 6,501,846 cited in IDS dated 08/22/2019), and further in view of Bruchez et al. (US 2005/0059031).
Regarding claim 8, Dickinson is silent with regard to wherein the particles are inorganic semiconductor particles formed on the biological specimen.
Bruchez teaches particles are inorganic semiconductor particles formed on a biological specimen (e.g. figures 12-13, paragraphs [0030]-[0031] and [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dickinson by applying the teaching of Bruchez to explicitly have wherein the electrical signal is a direct current signal, for the purpose of allowing the device be modified to have the capability to test biological fluid and identify cells in the biological fluid.
Regarding claim 19, combination of Dickinson and Bruchez teaches wherein the relating properties of the electroluminescence to the characteristics of the biological specimen comprises locating cell boundaries, identifying different cell types, or assessing the 3D topology of the biological specimen (e.g. Bruchez, figures 12-13, paragraphs [0013] and [0017]).
Claims 9, 16, 26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 6,501,846 cited in IDS dated 08/22/2019), and further in view of Lau et al. (US 2007/0095669 cited in IDS dated 07/06/2021).
Regarding claim 9, Dickinson is silent with regard to wherein the electrical signal is a direct current signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dickinson by applying the teaching of Lau to explicitly have wherein the electrical signal is a direct current signal, for the purpose of allowing the device to be able to obtain power form either an AC or a DC power source such as a backup battery to prevent power lost.
Regarding claim 16, combination of Dickinson and Lau teaches wherein the electroluminescence is captured using a microscope (e.g. Lau, paragraphs [0098] and [0118]).
Regarding claim 26, combination of Dickinson and Lau teaches wherein the power source is configured to produce a constant electrical signal (e.g. Lau, figure 1, paragraph [0085], power supply 60 may be AC or DC). 
Regarding claim 29, combination of Dickinson and Lau teaches wherein both of the pair of electrodes are transparent (e.g. Lau, figure 1, paragraphs [0083]-[0084], transparent electrodes 22 and 32).
Regarding claim 30, combination of Dickinson and Lau teaches wherein the optical device is a light microscope (e.g. Lau, paragraph [0098]). 
Regarding claim 31, combination of Dickinson and Lau teaches wherein the optical device is a fluorescence microscope (e.g. Lau, paragraph [0098]).
Claims 17 and 22 are rejected under 35 U.S.C. 103Dickinson et al. (US 6,501,846 cited in IDS dated 08/22/2019), and further in view of Blumenfeld et al. (US 2003/0151735).
Regarding claim 17, Dickinson is silent with regard to wherein the electroluminescent material nonspecifically stains and thereby creates an image of the biological specimen. 
Blumenfeld teaches an electroluminescent material nonspecifically stains and thereby creates an image of the biological specimen (e.g. paragraphs [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dickinson by applying the teaching of Blumenfeld to explicitly have wherein the electrical signal is a direct current signal, for the purpose of allowing the device be modified to test different types of biological samples such as blood cells and spinal fluid.19. Regarding claim 22, combination of Dickinson and Blumenfeld teaches wherein the biological specimen contacts the substrate in the electroluminescent assembly (e.g. Blumenfeld, paragraph [0014]).
Allowable Subject Matter
Claims 18, 20 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858